              . e 7:19-cv-08137-KMK            Document 16 Filed 01/13/20 Page 1 of 1

                 179 WESTBURY AVENUE, CARLE PLACE. NEWYOR.K 11514 PHONE (516)334· 4500 FAX (516)334·4501 WWW.SOKOLOFFSTERN.COM

SOKOLOFF
STERNLLP
                                                                              STEVEN   C. STERN
                                                                              SSTERN@SOKOLOFFSTERN.COM




                                            January 13, 2020


   ViaECF
                                                                  MEMO ENDORSED
   Honorable Kenneth M. Karas
   United States District Judge
   Southern District of New York
   300 Quarropas Street
   White Plains, New York 10601

                                  Re:      Doe v. Croton Harmon School District
                                           Docket No. 19-cv-8137 (KMK)
                                           File No. 190119


   Dear Judge Karas:

          This firm represents defendants in the above-referenced matter. I write to request an                       ~
  adjournment of the initial conference, which was just scheduled for Wednesday, January 29, 2020,
  to a date convenient to the Court. I will be out of town at a conference between January 28 and
  February 3, 2020. Please note I will also be away the week of February 17. This is our first request
  to adjourn the initial conference.

         Thank you for your consideration of this request.

                                                                       Respectfully submitted,

                                                                       SOKOLOFF STERN         LLP

                                                                       51;-_c.st                    ~
                                                                       STEVEN    C.   STERN


   cc:
   All counsel via ECF
                                                                        Cr~"td ~
                                                                        '/u_.   C (li',f (\I'\°'-. I\ /11 J tO
                                                                                                         \J •


                                                                          d- / Il / Zo      ;'t       11. Jo

                                                                                              ~0          f :113(         if/
